Title: From Thomas Jefferson to John Jay, 23 July 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris July 23. 1789.

The bearer of my letters (a servant of Mr. Morris) not going off till to-day I am enabled to add to their contents. The spirit of tumult seemed to have subsided, when yesterday it was excited again by a particular incident. Monsieur Foullon, one of the obnoxious ministry, who, as well as his brethren, had absconded, was taken in the country, and as is said by his own tenants, and brought to Paris. Great efforts were exerted, by popular characters, to save him. He was at length forced out of the hands of the Garde Bourgeoise, hung immediately, his head cut off, and his body drawn through the principal streets of the city. The Intendant of Paris, Monsieur de Chauvigny, accused of having entered into the designs of the same ministry, has been taken at Compiegne, and a body of 200 men on horseback are gone for him. If he be brought here, it  will be difficult to save him. Indeed it is hard to say at what distance of time the presence of one of those ministers, or of any of the most obnoxious of the fugitive courtiers, will not rekindle the same bloodthirsty spirit. I hope it is extinguished as to every body else, and yesterday’s example will teach them to keep out of it’s way.—I add two other sheets of the point du Jour, and am with the most perfect esteem & respect, Sir, Your most obedt. & most humble servt,

Th: Jefferson


P.S. I just now learn that Bertier de Chauvigny was brought to town in the night last night and massacred immediately.

